Citation Nr: 1531965	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  10-00 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for intervertebral disc syndrome (IDS) of the low back with degenerative arthritis and sciatic nerve involvement prior to March 27, 2012, and in excess of 40 percent from March 27, 2012.  

2.  Entitlement to an initial compensable rating for left testicle atrophy.  

3.  Entitlement to a total disability rating for individual unemployability due to service-connected IDS of the low back with degenerative arthritis and sciatic involvement.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1981.  

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2009 rating decision in which the RO granted service connection and an initial 10 percent rating for intervertebral disc syndrome (IDS) with degenerative arthritis and sciatic nerve involvement of the low back (IDS of the lumbar spine) and service connection and an initial noncompensable rating for left testicle atrophy, both effective July 9, 2008.  In August 2009, the Veteran filed a notice of disagreement (NOD) with the assigned ratings.  A statement of the case (SOC) was issued in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9) in December 2009. 

In March 2013, the RO granted a 40 percent rating for IDS of the lumbar spine, effective March 27, 2012.  

Because the Veteran has disagreed with the initial ratings assigned following the grants of service connection for IDS of the lumbar spine and left testicle atrophy, the Board characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has granted a higher rating during the pendency of the appeal of 40 percent for IDS of the lumbar spine, inasmuch as higher ratings for this disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as now encompassing the two matters set forth on the title page, and the claim for a higher rating remains viable on appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.; a transcript of that hearing is of record.  
During the hearing, the Veteran's representative submitted additional lay and medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).  

Additionally, during the Board hearing, the Veteran testified that he was employed but that if not for the need for basic housing and subsistence and suggested that he his service-connected IDS of the lumbar spine causes him to be unemployable.  The Board has therefore now expanded the appeal to include a claim for a TDIU due to his service-connected right foot and ankle disabilities, as a component of the claim for the increased rating for IDS of the lumbar spine.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veterans Benefits Management System and Virtual VA paperless claims processing system contain the transcript of the hearing but no other evidence relevant to the appeal.  

For the reasons expressed below, the matters on appeal are being remanded to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO action on the claims on appeal is warranted.  

The most recent comprehensive VA disability examinations for both disabilities were performed in May 2012.  

During the May 2015 Board hearing and in two written statements, the Veteran asserted that his service-connected IDS and left testicle disabilities have worsened and warranted higher ratings.  He testified that the symptoms associated with his service-connected IDS of the lumbar spine include stiffness, limitation of motion and endurance, swelling of the feet, and low back and radiating pain requiring the use of narcotic pain medication.  Although working to provide minimum financial support, he testified that his IDS disability made him unemployable.  Regarding the left testicle, he testified that he experienced constant pain that impaired sexual activity and caused decreased semen production.  He testified that continued to receive treatment at the VA Medical Centers in Richmond and Hampton, Virginia.  

To ensure that the record reflects the current severity of the Veteran's IDS and left testicle disabilities and in light of the Veteran's contentions of increased and additional symptomatology, the Board finds that more contemporaneous examinations, with findings responsive to the applicable rating criteria, are needed to properly evaluate the service-connected disabilities under consideration.  See 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  During the May 2015 hearing, the Veteran indicated his willingness to report to a VA examination, if needed.

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for a higher initial rating.  See 38 C.F.R. § 3.655 (2014).   Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding VA medical records.  The claims file currently includes VA outpatient treatment records from the VA Medical Centers at Richmond and Hampton Virginia dated from June 2008 to August 2012.   

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include as regards private (non-VA) records)), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the claim should include consideration of whether staged of the disability-assignment of different ratings for distinct periods of time, based on the facts found-pursuant to Fenderson v. West, 12 Vet. App. 119, 125-26 (1999))-is appropriate.  The RO's adjudication should also include consideration of whether a TDIU is warranted due to the Veteran's service connected IDS.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding pertinent records of VA evaluation and/or treatment of the Veteran since August 2012.  Follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA lumbar spine examination, by an appropriate medical professional.   

The contents of the entire paper and electronic claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies to include imaging studies and electrodiagnostic testing, if warranted, should be accomplished with all findings made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing (in degrees), and render specific findings as whether there is pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the lumbar spine due to pain and/or any of the other symptoms noted above with repeated use and/or during flare-ups (regardless of whether the Veteran is experiencing a "flare up" at the time of the examination).  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

Based on examination findings and history, the examiner should identify all chronic neurological and vascular manifestations of the service-connected IDS of the lumbar spine.  For each identified manifestation (to include any radiculopathy, numbness, foot swelling, or loss of leg or foot function), the examiner should indicate whether such manifestation constitutes a separately ratable disability associated with the lumbar spine disease; and, if so, should provide an assessment of the severity of the manifestation as mild, moderate, moderately severe, or severe.

Also, considering all orthopedic, neurological, and vascular findings, along with the Veteran's history, the examiner should provide comment as to the occupational and functional limitations due to IDS of the lumbar spine and the existence, frequency, duration, and severity of any incapacitating episodes (i.e., a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with the lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA male reproductive system examination by an appropriate medical professional.   

The contents of the entire paper and electronic claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies to include imaging studies and electrodiagnostic testing, if warranted, should be accomplished with all findings made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.

The examiner should assess the severity of the left testicle atrophy and associated nerve damage and pain as reported by the Veteran.  If neurological complications are indicated, the examiner indicate whether the complications are a separately ratable disability; and, if so, should provide an assessment of the severity of the manifestations as mild, moderate, moderately severe, or severe.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After accomplishing all requested action, as well as any additional action deemed warranted, readjudicate the claims for an initial rating in excess of 10 percent for IDS of the lumbar spine prior to March 27, 2014 and in excess of 40 percent from March 27, 2014; an initial compensable rating for left testicle atrophy; and a TDIU due to IDS of the lumbar spine in light of all pertinent evidence (to particularly include all that added to the claims file since the last adjudication) and legal authority (to include consideration of whether staged ratings, pursuant to Fenderson (cited above), are appropriate. 

8.  If the benefits sought on appeal remain denied, furnish to the Veteran and his attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West  2014).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

